PER CURIAM.
By petition for writ of certiorari, we have for review a decision of the District Court of Appeal, Fourth District, reported at 250 So.2d 663, reading as follows:
“PER CURIAM.
“Affirmed.”
This decision upheld the trial judges finding in favor of the respondent-plaintiff in a foreclosure action.
We are unable to ascertain from the case records before us whether or not we have jurisdiction under Article V, Section 4(2), Florida Constitution, F.S.A., when viewed in relation to the allegations of the petition for writ of certiorari that the doctrine of legal estoppel by warranty deed, as enunciated by this Court in Trustees of Internal Improvement Fund v. Lobean, Fla.1961, 127 So.2d 98, should have been applied in the foreclosure action.
Our final decision in this cause would be greatly facilitated by an expression of the District Court of Appeal setting forth the theory and reasoning behind its affirmation of the trial court. Such a request by this Court is not improper. See Home Development Company of St. Petersburg, Inc. v. Bursani, Fla.1964, 168 So.2d 131; State v. Bruno, Fla.1958, 104 So.2d 588, and Rosenthal v. Scott, Fla.1961, 131 So.2d 480.
Accordingly, request is respectfully made to the District Court of Appeal, Fourth District, that it reconsider the cause, particularly the question of legal estoppel, and render an opinion setting forth the basis and reasoning upon which its decision is reached. Jurisdiction is relinquished to that court, temporarily, for that purpose, upon completion of which this Court will proceed to determine whether or not the cause should be reviewed here under Article V, Constitution of Florida.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and McCAIN, JJ„ concur.